Name: Commission Regulation (EEC) No 274/80 of 6 February 1980 amending Regulation (EEC) No 2479/79 as regards the dates set for the approval of contracts relating to the distillation for the 1979/80 wine year of wines suitable for producing certain potable spirits obtained from wine with a registered designation of origin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/ 12 Official Journal of the European Communities 7. 2. 80 COMMISSION REGULATION (EEC) No 274/80 of 6 February 1980 amending Regulation (EEC) No 2479/79 as regards the dates set for the approval of contracts relating to the distillation for the 1979/80 wine year of wines suitable for producing certain potable spirits obtained from wine with a regis ­ tered designation of origin Whereas it is appropriate, in order to avoid over ­ loading distilleries, to postpone the final date for lodging the application for approval and, consequently, approval itself ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2961 /79 (2), and in particular Article 13 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2479/79 (3) sets the final dates for lodging applica ­ tions for approval and for the approval of contracts relating to the distillation for the 1979/80 wine year of wines suitable for producing certain potable spirits obtained from wine with a registered designation of origin ; Whereas the scale of certain distillation operations carried out at the beginning of the wine year has given rise, especially for distillers, to difficulties in the normal conduct of other distillation operations ; whereas, in these circumstances, the conclusion of delivery contracts is liable to be delayed beyond the time limits set for the approval procedure ; HAS ADOPTED THIS REGULATION : Article 1 The dates 31 January 1980 and 15 February 1980 in the second paragraph of Article 1 of Regulation (EEC) No 2479/79 are hereby replaced by the dates 1 April 1980 and 15 April 1980 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 336, 29 . 12. 1979, p. 9 . (3 ) OJ No L 281 , 10 . 11 . 1979, p. 26.